     Case 2:19-cv-00413-JAM-CKD Document 43 Filed 07/02/20 Page 1 of 4


 11 JAMES HAWKINS APLC
         JAMES R. HAWKINS SBN 192925
  22 GREGORY MAURO, SBN 222239
         MICHAEL CALVO, SBN 314986
   33 9880 Research Drive, Suite 200
         Irvine, California 92618
    44 Telephone: (949) 387-7200
         Facsimile: (949) 387-6676
     55 James@jameshawkinsaplc.com
         Greg@jameshawkinsaplc.com
      66 Michael@jameshawkinsaplc.com

 77 Attorneys for Plaintiff RICHARD W. HANKEY individually and on
      behalf of all others similarly situated
  88
      AKIN GUMP STRAUSS HAUER & FELD LLP
   99 DONNA M. MEZIAS (SBN 111902)
      DOROTHY F. KASLOW (SBN 287112)
10    580 California Street, Suite 1500
10 San Francisco, CA 94104
11    Telephone: 415.765.9500
11 Facsimile: 415.765.9501
12    dmezias@akingump.com
12 dkaslow@akingump.com
13
13 Attorneys for defendant HOME DEPOT U.S.A., INC.
14
14
15                               UNITED STATES DISTRICT COURT
15
16                             EASTERN DISTRICT OF CALIFORNIA
16
17
17
18   RICHARD W. HANKEY, individually and           Case No. 2:19-CV-00413-JAM-CKD
18   on behalf of all others similarly situated,   Hon. John A. Mendez
19
19                     Plaintiffs,                 JOINT STIPULATION AND ORDER TO
20                                                 CONTINUE FACT DISCOVERY
20          v.                                     CUTOFF
21
21   THE HOME DEPOT USA, INC., a Delaware
22   Corporation, and DOES 1 through 50,
22   inclusive,
23
23                     Defendants.
24
24
25
25
26
26
27

28

           STIPULATION AND [PROPOSED] ORDER TO EXTEND FACT DISCOVERY CUTOFF
     Case 2:19-cv-00413-JAM-CKD Document 43 Filed 07/02/20 Page 2 of 4


 1          Plaintiff Richard Hankey (“Plaintiff”), and Defendant Home Depot U.S.A., Inc.
 1
 2   (“Defendant”) (collectively, the “Parties”), by and through their respective counsel, hereby enter
 2
 3   into this joint stipulation to continue the fact discovery cutoff as follows:
 3
 4          1.      On January 13, 2020, the Court granted Plaintiff’s ex parte application to continue
 4
 5   the fact discovery cutoff from January 17, 2020 to May 18, 2020.
 5
 6          2.      The Parties scheduled Rule 30(b)(6) depositions for March 31 and April 1, 2020 in
 6
 7   Atlanta, Georgia. Due to the COVID-19 outbreak and associated travel restrictions, the Parties
 7
 8   agreed to reschedule the Rule 30(b)(6) depositions and further agreed that the discovery cutoff
 8
 9
     should be continued to accommodate such rescheduling.
 9
10
            3.      On April 7, 2020, the court granted the Parties’ joint stipulation to continue the
10
11
     fact discovery cutoff to August 17, 2020.
11
12
            4.      Due to continued delays and travel restrictions associated with the COVID-19
12
13
     pandemic, the Rule 30(b)(6) depositions have been rescheduled to September 10 and 11, 2020 in
13
14
     Atlanta, Georgia.
14
15
            5.      To accommodate the rescheduling, the parties hereby stipulate that the discovery
15
16
     cutoff be continued a second time from August 17, 2020 to October 16, 2020.
16
17
            WHEREAS, good cause exists, as described above, to extend the discovery cutoff.
17
18
            IT IS SO STIPULATED.
19
18
20
19
     Dated: July 1, 2020                     JAMES HAWKINS, APLC
21
20
                                             By      /s/ Gregory Mauro (as authorized June 26, 2020)
22
21                                                               JAMES R. HAWKINS
23                                                                GREGORY MAURO
22                                                                MICHAEL CALVO
24
23
                                                         Attorneys for plaintiff Richard W. Hankey
25
24
26
25
27
26
28


                                                      -1-
           STIPULATION AND [PROPOSED] ORDER TO CONTINUE FACT DISCOVERY CUTOFF
     Case 2:19-cv-00413-JAM-CKD Document 43 Filed 07/02/20 Page 3 of 4


 1
 1
 2
 2
 3 Dated: July 1, 2020              AKIN GUMP STRAUSS HAUER & FELD LLP
 3
 4                                  By              /s/ Dorothy F. Kaslow
 4                                                    Dorothy F. Kaslow
 5                                                 Attorneys for defendant
 5                                                 Home Depot U.S.A., Inc.
 6
 6
 7
 7
 8
 8
 9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
19
18
20
19
21
20
22
21
23
22
24
23
25
24
26
25
27
26
28


                                         -2-
          STIPULATION AND [PROPOSED] ORDER TO CONTINUE FACT DISCOVERY CUTOFF
     Case 2:19-cv-00413-JAM-CKD Document 43 Filed 07/02/20 Page 4 of 4


 1                                                ORDER
 1
 2          Having reviewed the joint stipulation by Plaintiff Richard Hankey and Defendant Home
 2
 3   Depot U.S.A., Inc. to continue the fact discovery cutoff, and good cause appearing, IT IS
 3
 4   HEREBY ORDERED that the fact discovery deadline is continued to October 16, 2020.
 4
 5
 5
 6   IT IS SO ORDERED.
 6
 7
 7
 8   DATED: July 1, 2020                        /s/ John A. Mendez_____________
 8                                             John A. Mendez
 9                                             United States District Court Judge
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
19
18
20
19
21
20
22
21
23
22
24
23
25
24
26
25
27
26
28


                                                    -3-
           STIPULATION AND [PROPOSED] ORDER TO CONTINUE FACT DISCOVERY CUTOFF
